Citation Nr: 1532169	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-23 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from August 1963 to October 1964.  He died in February 2009.  The appellant is his surviving spouse.      

Prior to his death, the Veteran filed a timely substantive appeal for the issue of entitlement to a TDIU.  He died in February 2009.  Thereafter, in May 2009, the appellant requested to be substituted as the claimant for the pending TDIU appeal, which had been dismissed due to the death of the Veteran in an April 2009 Board decision.  The RO found that the appellant qualified as the proper substituted claimant for the purposes of processing the appeal to completion.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1000 (2014).

In December 2013, the Board denied a TDIU.  The appellant appealed the decision to the Veterans Claims Court.  In August 2014, the Court Clerk vacated the Board's decision pursuant to a Joint Motion for Remand (JMR). In November 2014, the Board remanded the appeal to obtain VA treatment records dated from October 2008 to February 2009 and to obtain a VA medical opinion addressing the impact of the service-connected eczema on the Veteran's occupational functioning.  
Pursuant to the Board's remand directive, the Agency of Original Jurisdiction (AOJ) obtained VA treatment records from October 2008 to February 2009, and the January 2015 VA medical reviewer provided an adequate medical opinion addressing the impact of the service-connected skin disability on occupational functioning.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 



FINDINGS OF FACT

1.  The Veteran had a high school education, past relevant work experience as a construction and farm laborer, and had not worked since 1975.

2.  For the entire period on appeal, the only service-connected disability was eczema, rated at 60 percent.

3.  The Veteran was not unable to secure or follow a substantially gainful occupation solely as a result of the service-connected disability.


CONCLUSION OF LAW

The criteria for the award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable. 

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

For the entire period on appeal (i.e., from October 26, 2007), the Veteran's only service-connected disability was eczema, rated at 60 percent; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met. 

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the service-connected eczema was of sufficient severity so as to preclude substantially gainful employment during the Veteran's life time.  He had a high school education, past relevant work experience as a construction and farm laborer, and had not worked since approximately August 1975.  

In December 1976, SSA awarded disability benefits after determining that the Veteran had been disabled since December 1975 due to the diagnosis of (nonservice-connected) aseptic necrosis of the bilateral hips.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  Statements from former employers included in the record collectively reveal that the reason that the Veteran's former employment ended was the inability to perform heavy physical labor.  

Throughout the period on appeal, service-connected eczema was manifested by extensive scarring involving most of the surface area of the body, especially the upper and lower extremities, chest, and abdomen, and covering approximately 80 percent of the entire body surface area, itching, lesions lasting months before healing, and treated with medication, to include a prescribed antibiotic during skin flare-ups.  

After reviewing the record, the January 2015 VA medical reviewer noted that the Veteran's eczema was well-controlled when he adhered to the medication regimen, and there was no medical indication that the Veteran required assistance for activities of daily living as a result of the skin disability, other than another person occasionally applying medication to hard to reach areas.  The January 2015 VA medical reviewer also noted that the eczema mainly affected the arms, legs, abdomen, and chest, with no reported loss of muscle or neurological function, and no history of demonstrated weakness of the upper or lower extremities due to the skin disease.   

The January 2015 VA medical reviewer further noted that the eczema may have
required that the Veteran wear long sleeved shirts and pants to work or to have some cover, perhaps to avoid excessive sun exposure, and the Veteran would have needed to avoid excessive itching, which was due to a nonservice-related psychiatric problem; however, he was not using oral antihistamine medications for eczema which might potentially cause sedation, and was capable of driving, lifting, walking, carrying, bending, stooping over, standing, and sitting without limitation.  

The January 2015 VA medical reviewer's description of the eczema symptoms are consistent with the record, and he had sufficient facts and data on which to base the medical opinion regarding the impact of the service-connected eczema on employability; therefore, the January 2015 VA medical opinion is of significant probative value.  Because the Veteran's past work history of farm and construction laborer required the ability to perform heavy physical labor, to include driving, lifting, walking, carrying, bending, stooping, standing, and sitting, the service-connected eczema did not preclude substantially gainful employment during the Veteran's life time.     

The January 2015 VA medical opinion is consistent with other medical opinion evidence of record.  After reviewing the record, a June 2012 VA medical reviewer provided a negative medical opinion on the question of whether the service-connected eczema was of sufficient severity so as to preclude substantially gainful employment.  See July 2012 VA Form 21-0820 (Report of General Information) (opining that eczema did not preclude substantially gainful employment).  

In support of the medical opinion, the June 2012 VA medical reviewer noted that the Veteran's chronic skin problem dated back to at least 1961 after he was exposed to insecticides, and a February 1982 SSA report noted that the chronic long-standing dermatitis did not interfere with fine or gross motor movements and involved the head, neck and ears.  The June 2012 VA medical reviewer wrote that, for many years, the Veteran's skin disability appeared to be well-controlled when he adhered to the medication regimen; however, when he deviated from the treatment protocol, he got diffuse dermatitis and considerable itching and discomfort.  

The June 2012 VA medical reviewer examiner noted the June 1973 letter from the treating VA medical provider, which noted inner granular dermatitis associated with dystrophy of the muscles, and opined that the June 1973 medical opinion did not necessarily mean that the service-connected eczema was then making the Veteran unemployable.  The June 2012 VA medical reviewer noted the October 2008 negative VA medical opinion and the statements from two employers in 1976 that the Veteran's reason for leaving their employment was the inability to perform heavy physical labor, without any mention of skin problems.  

The June 2012 VA medical reviewer added that the Veteran's multiple nonservice-connected disabilities, which included aseptic necrosis of both femoral heads with
rheumatoid arthritis, chronic obstructive pulmonary disease, schizophrenia with conversion hysteria and alcoholism, congestive heart failure, and diabetes mellitus, were the primary reason for unemployability, not the service-connected eczema.  The June 2012 VA medical opinion, which has probative value because it described the symptoms and functional impairment of the service-connected eczema based on review of the evidence then of record, to include prior VA medical examination reports, weighs against a finding that the severity of service-connected eczema was sufficient to preclude substantially gainful employment.     

An October 2008 VA medical examiner opined that the Veteran's eczema would have at least a moderate degree of interference with his daily activities, including the ability to obtain and maintain gainful employment, but provided no rationale for the medical opinion.  Because the October 2008 VA medical examiner was unavailable to provide the rationale, the November 2008 VA medical reviewer provided a supplemental VA medical opinion explaining that eczema would limit the employment that the Veteran would feel comfortable in maintaining such as working in a food service position but would not preclude gainful employment.  

Because the Veteran's past work history involved heavy physical labor as a construction and farm laborer and did not involve handling prepared food or interacting with the public, the service-connected eczema would not have precluded the type of work for which he had experience.  Thus, the October 2008 VA medical opinion, which has probative value because it described the symptoms and functional impairment of the service-connected eczema at the time of the October 2008 VA medical examination, weighs against a finding that the severity of service-connected eczema was sufficient to preclude substantially gainful employment.     

A June 1973 letter from a treating VA medical provider reads that the Veteran had "inner granular dermatitis" associated with dystrophy of the muscles and was "disabled to the entire extent of being unable to perform physical work."  Although the June 1973 treating VA medical provider did not specifically address the extent to which the nonservice-connected dystrophy of the muscles, rather than the service-connected dermatitis, interfered with the ability to perform physical labor, it is reasonable to infer from the VA medical provider's opinion that the reason for the inability to perform physical labor was the nonservice-connected dystrophy of the muscles, not the service-connected dermatitis.  

Dermatitis is defined as inflammation of the skin, whereas muscular dystrophy is defined as a group of genetic degenerative myopathies characterized by weakness and atrophy of the muscle without involvement of the nervous system.  See Dorland's Illustrated Medical Dictionary 495, 580 (30th ed. 2003).  It is reasonable to conclude that the ability to perform physical labor as a farm and construction laborer requires muscle strength and would not be significantly impacted by a skin condition alone; therefore, the June 1973 medical opinion of the VA medical provider weighs against a finding that the service-connected eczema was of sufficient severity so as to preclude substantially gainful employment.    

When considering the functional limitations and symptoms of the service-connected eczema alone, the Board notes that, during the course of performing farm or construction work as a laborer, the Veteran would have needed to wear long-sleeved shirts and pants to work or to otherwise wear some protective covering due to the service-connected eczema to avoid scratching and excessive sun exposure; however, such functional limitations and symptomatology would not have been so severe so as to preclude substantially gainful employment because they would not have significantly interfered with the ability to perform physical labor.  Wearing protective clothing would not have prevented the Veteran from performing the tasks necessary for farm or construction work.  

The Veteran cited "Occupational Safety and Health Standards (OSHA) - Blood Borne Pathogens" and argued that a potential employer would have been reluctant to hire and retain him due to the service-connected eczema disability because of the financial costs required for training each employee working in an environment with a "blood borne pathogen" and the health risks of exposing an unknown amount of individuals to the "blood borne pathogens;" however, he has presented no competent evidence to show that the service-connected eczema was infectious or put others working around him at risk.  Also, the argument that a potential employer would have been reluctant to endure the financial costs of providing protective clothing for the Veteran is merely speculative and is not supported by any evidence of record.  

After considering limitations related to the service-connected eczema as shown by the credible lay and medical evidence, the Veteran was able to perform the type of work for which he had prior work experience when considering the symptomatology and functional impairment of service-connected disability alone, without regard to age or nonservice-connected disabilities.  For the foregoing reasons, service-connected eczema was not sufficiently incapacitating so as to preclude substantially gainful employment.  In consideration thereof, the Veteran is not unable to secure or follow substantially gainful employment solely due to the service-connected disability to warrant a TDIU for accrued benefits purposes for any period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the October 2007 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of the evidence needed to establish a TDIU, and described the types of information and evidence that he should submit in support of the claim.  The RO explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the claim.  The RO explained that how VA determines the effective date once the benefits have been awarded.  In consideration thereof, the Board finds that the October 2007 notice letter satisfied VCAA notice requirements for the TDIU claim.   

Regarding VA's duty to assist in claims development, the RO provided the Veteran with a VA medical examination in October 2008 and supplemental VA medical opinions were obtained in November 2008, June 2012, July 2012, and January 2015.  The medical examination reports collectively include all relevant findings needed to evaluate fairly the Veteran's appeal for a TDIU.  The October 2008 VA medical examiner obtained a thorough and accurate history regarding the service-connected eczema and its impact on the employability through interview of the Veteran and review of the record.  The VA medical reviewers obtained a thorough and accurate history through review of the record.  Collectively, the VA medical examiner and reviewers had adequate facts and data regarding the history and severity of the Veteran's service-connected eczema prior to the Veteran's death when describing the impact of symptoms and functional impairment on employability.  

In April 2015, the appellant argued that the January 2015 VA medical opinion was inadequate because the examiner did not discuss whether the Veteran was unemployable in light of his work history and educational background; however, the ultimate TDIU determination is the responsibility of the adjudicator, not the examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  The January 2015 VA medical reviewer adequately and accurately described the symptoms and functional impairments associated with eczema during the period on appeal; therefore, the medical opinion is adequate for the purposes of this adjudication.  For these reasons, the Board finds that the collective medical examination reports are adequate, and there is no need for further medical opinion.  

Also, post-service treatment records adequately identified as relevant to the appeal have been obtained, or otherwise submitted, and are associated with the record.  Records from the Social Security Administration (SSA) were obtained.  Neither the Veteran (prior to his death) nor the appellant has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts were properly and sufficiently developed, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  



ORDER

A TDIU, for accrued benefits purposes, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


